Citation Nr: 0522548	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-04 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral heel 
spurs.

4.  Entitlement to service connection for head injury.

5.  Entitlement to service connection for left leg injury, to 
include knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
hearing loss, tinnitus, bilateral heel spurs, a head injury, 
and a left leg injury.  A Notice of Disagreement was received 
in May 2003.  A Statement of the Case was issued in July 
2003.  A timely appeal was received in January 2004.  A 
Supplemental Statement of the Case was issued in April 2004.  
The veteran appeared and testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  

First, at his hearing the veteran testified that he has 
received medical treatment for the claimed conditions at the 
VA Medical Centers in Houston, Texas; Little Rock, Arkansas; 
Poplar Bluff, Missouri; and St. Louis, Missouri.  These 
treatment records may be highly probative to the veteran's 
claims.  In addition, VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Second, in August 2004 the veteran submitted search results 
from the National Personnel Records Center of morning 
reports.  It does not appear that the RO has considered these 
records as no Supplemental Statement of the Case was issued 
subsequent to the receipt of them.  In addition, the NPRC's 
response indicated that requests for action reports, unit 
casualties, and accidents should be directed to the National 
Archives at Archives 11, 8601 Adelphi Road, College Park, MD 
20740-6001.  The veteran testified at his hearing that he was 
injured in two accidents.  There is no record that the RO has 
followed up with the National Archives to obtain any reports 
of unit casualties and accidents.  The RO should also request 
the veteran's personnel records from the NPRC to determine 
his assignments and their length of services to help 
determine the time frames for requesting records from the 
National Archives.

After all development for records has been conducted, the 
veteran should be scheduled for an appropriate VA examination 
to determine whether he currently has hearing loss and 
tinnitus as a result of his military service.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).  The veteran's 
service in an artillery unit clearly would have exposed him 
to some acoustic trauma.  The VA examiner should be asked to 
express an opinion as to whether the veteran's current 
conditions are related to his military service.



Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to these claims that he has in his 
possession that he has not already submitted.  
See 38 C.F.R. § 3.159(b).

2.  The RO should obtain the veteran's medical 
records from the VA Medical Center in Houston, 
Texas, for treatment for the claimed 
conditions from 1970 to July 2000.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide 
a negative response if records are not 
available.

3.  The RO should obtain the veteran's medical 
records from the VA Medical Center in Poplar 
Bluff, Missouri, for treatment for the claimed 
conditions from 1970 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide 
a negative response if records are not 
available.

4.  The RO should obtain the veteran's medical 
records from the VA Medical Center in St. 
Louis, Missouri, for treatment for the claimed 
conditions from August 2000 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are not 
available.

5.  The RO should obtain the veteran's medical 
records from the VA Medical Center in Little 
Rock, Arkansas, for treatment for the claimed 
conditions from February 2002 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are not 
available.

6.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request the veteran's 
service personnel records for the period of 
his active duty.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

7.  The RO should contact the National 
Archives and ask them to provide any available 
information that might corroborate the 
veteran's alleged in-service accidents.  The 
veteran's service records show that he was 
stationed at Fort Sill, Oklahoma, and assigned 
to the Hq 1st Stu Off Battery during the 
alleged accident on the firing range, and 
stationed in Dermstadt, Germany with Battery B 
216 FA Battalion for the alleged motor vehicle 
accident.  Provide the National Archives with 
a description of the alleged accidents 
identified by the veteran and with copies of 
any personnel records obtained showing service 
dates, duties, and units of assignment.  

8.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for an audiological examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

The examiner should be requested to identify 
any current disability the veteran may have 
related to the reason for the examination, 
i.e., hearing loss, tinnitus.  If the veteran 
has a current disability, the examiner should 
render an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
disability is related to any disease or injury 
incurred during service, to include as a 
result of the veteran's service in artillery.

9.  Then, after ensuring the VA examination 
reports are complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


